          Case 3:21-cv-03013-SI Document 26 Filed 07/30/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: July 30, 2021                Time: 2:33 – 2:42            Judge: SUSAN ILLSTON
                                    9 minutes
 Case No.: 21-cv-03013-SI           Case Name: Threde v. Brandrep LLC

Attorney for Plaintiff: Taylor Smith
Attorney for Defendant: George C. Hutchinson

 Deputy Clerk: Esther Chung                         Court Reporter: FTR - SF

                                      PROCEEDINGS

Initial Case Management Conference – held.

                                        SUMMARY

No counsel appeared on behalf of Defendant. The Initial Case Management Conference was
continued to allow time for Defendant to make an appearance on the docket. Plaintiff’s counsel
was instructed to notify Defendant’s counsel of the new Initial Case Management Conference
date along with meeting and conferring with them to prepare an updated Joint Case Management
Statement. Plaintiff’s counsel is to file a copy of the email notifying Defendant’s counsel of
what occurred during this hearing.

Case continued to August 27, 202 at 3:00 p.m. for Initial Case Management Conference via
Zoom webinar.

Joint Case Management Statement due by August 20, 2021.
